Opinion by
William W. Porter, J.,
This suit is brought by the plaintiffs upon a specific policy of insurance against loss by fire, containing three items: first, *361a stated amount on certain stock ; second, a stated amount on certain machinery; third, a stated amount on factory and office furniture, fixtures, etc. The testimony of one of the plaintiffs is unequivocal, that the machinery, covered by the second item, did not belong to the plaintiffs, but to a third party who permitted the plaintiffs to use the machinery until new machinery should be acquired, with option to purchase the old machinery if the new proved unsatisfactory. The fact that the plaintiffs did not own this machinery was not indicated to the defendant company until after the fire. The policy by its terms purports to insure the plaintiffs as owners, and no other person. It contains no clause or expression that would make the company liable without reference to ownership. It stipulates that the entire policy shall be void if the insured has concealed any material fact concerning the insurance, or the subject thereof; or “ if the interest of the insured in the property be not truly stated herein.” It further provides that the entire policy shall be void “if the interest of the insured be other than unconditional and sole ownership.” It also contains a clause that contemplates the covering of an interest in the subject of insurance other than the interest of the insured, provided the consent of the company is obtained. As the interest of no third party was disclosed to the company, no consent of the company to the covering of the interest of said third party was ever given. The expressed stipulations of the policy, in view of the admitted fact that the interest of the insured was not “ unconditional and sole ownership,” required the court below to enter the nonsuit. Authorities are not wanting to sustain this conclusion: Moore v. Susquehanna Mutual Fire Insurance., 196 Pa. 30; Bateman v. Lumbermen’s Insurance Co., 189 Pa. 465; Schroedel v. Humboldt Fire Insurance Co., 158 Pa. 459; Diffenbaugh v. Union Fire Insurance Co., 150 Pa. 270; Grandin v. Rochester German Insurance Co., 107 Pa. 26.
The judgment is affirmed.